Citation Nr: 1125272	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for depression.

3. Entitlement to service connection for tinnitus.  

4. Entitlement to service connection for diminished eye sight.

5. Entitlement to service connection for low back pain.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.   

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2009VA Form 9, the Veteran indicated that desired a BVA hearing at the local regional office.  Accordingly, he was scheduled for a hearing at the St. Petersburg, FL RO on March 17, 2011.  Documents contained in the claims file indicate that the Veteran failed to report to his scheduled hearing.  

An RO report of telephone correspondence on March 21, 2011, states that the Veteran "missed his C&P exam for his appeal for 3/17/11 because he was incarcerated for 3 weeks.  Please reschedule the Veteran's exams."  As the Veteran was scheduled for his Travel Board hearing on March 17, 2011, (not a C&P examination), the Board construes this as a request to reschedule his hearing.  

The Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2010).  When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days. 38 C.F.R. § 20.702(d).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted. 
The Board finds that the March 21, 2011 telephone correspondence report constituted a timely filed motion to reschedule the Board hearing, and good cause for his failure to report for his Board hearing as he was incarcerated at the time of his hearing.  Accordingly, given the expressed original intent of the Veteran to have a Board hearing, this case must be returned to the RO to arrange for such a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to reschedule the Veteran for a hearing before the Board at the RO for the issue of entitlement to service connection for PTSD, depression, tinnitus, diminished eye sight, and low back pain. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


